UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-2100



JOSEPH THOMAS YUTZY,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



           On Appeal from the United States Tax Court.
                     (Tax Ct. No. 05-14960-L)


Submitted: December 21, 2006              Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Thomas Yutzy, Appellant Pro Se.       Eileen J. O’Connor,
Assistant Attorney General, Mary Roccapriore Pelletier, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph    Thomas   Yutzy   appeals    the    tax    court’s   order

upholding the Commissioner’s determination of a deficiency and

penalty with respect to Yutzy’s 2000 federal income tax liability.

Our review of the record and the tax court’s opinion discloses no

reversible error. Accordingly, we affirm for the reasons stated by

the   tax   court.     Yutzy   v.   Commissioner,       IRS,   No.   05-14960-L

(U.S.T.C. July 6, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument    would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                    - 2 -